Prob12B
D/NV Form
Rev. June 2014



                                United States District Court
                                            for
                                  the District of Nevada

                         REQUEST FOR MODIFICATION
         TO CONDITIONS OF SUPERVISION WITH CONSENT OF OFFENDER
                  Probation Form 49 (Waiver of Hearing) is Attached
                                  January 6, 2020

Name of Offender: Gregory Wilson

Case Number: 2:09CR00011

Name of Sentencing Judicial Officer: Honorable Roger L. Hunt

Date of Original Sentence: June 6, 2018

Original Offense: Felon in Possession of a Firearm

Original Sentence: 120 Months prison, followed by 3 years supervised release.

Date Supervision Commenced: June 13, 2018

Name of Assigned Judicial Officer: Honorable Kent J. Dawson

                               PETITIONING THE COURT

‫ ܈‬To modify the conditions of supervision as follows:

    1. Community Service – You must complete 40 hours of community service within 2
       months. The probation officer will supervise the participation in the program by
       approving the program (agency, location, frequency of participation, etc.). You must
       provide written verification of completed hours to the probation officer.
                                  RE: Gregory Wilson
Prob12B
D/NV Form
Rev. June 2014


                                           CAUSE


On April 30, 2010, the Honorable Roger L. Hunt sentenced Wilson to 240 months imprisonment,
followed by 60 months of supervised release for committing the offense of Felon in Possession
of a Firearm. On June 6, 2018, Your Honor amended Wilson’s sentence to 120 months
imprisonment, followed by a 3-year term of supervised release. On June 13, 2018, Wilson
commenced supervision in the District of Nevada.

On August 27, 2018, a report on offender under supervision was submitted to the Court advising
your Honor that Mr. Wilson missed three drug tests and was verbally admonished. No formal
Court action was requested at that time. The Court concurred with the proposal.

On December 12, 2018, a request for modification to conditions was submitted to the Court
advising your Honor that Mr. Wilson failed to report for drug testing on two more occasions, and
that he was discharged as non-compliant from treatment for failure to attend as directed. The
Court agreed to add the condition to complete community service within two months. Mr.
Wilson successfully completed the community service hours as directed.

Since the Court was notified of the above-mentioned violations, Mr. Wilson failed to report for
drug testing on the following dates: January 21, 2019, May 12, 2019, May 30, 2019, June 24,
2019, and July 1, 2019.

To impress upon Wilson the importance of remaining in compliance with terms of supervision,
we respectfully request his conditions of supervised release be modified to add 40 hours of
community service to be completed in two months. Wilson agrees with the modification as
witnessed by his signature on the attached waiver. Wilson has been warned continued failures to
report for drug testing will result in our office seeking additional punitive action, up to
revocation proceedings.



                                                   Respectfully submitted,
                                                                  Digitally signed by
                                                                  Brianna M King
                                                                  Date: 2020.01.08
                                                                  08:08:37 -08'00'
                                                   ______________________________
                                                   Brianna King
                                                   United States Probation Officer
                                         RE: Gregory Wilson
Prob12B
D/NV Form
Rev. June 2014
Approved:
                  Digitally signed by Wendy
                  Beckner
                  Date: 2020.01.08 07:00:24
                  -08'00'
__________________________________________
Joy Gabonia
Supervisory United States Probation Officer



THE COURT ORDERS


‫܆‬        No Action.

‫܆‬        The extension of supervision as noted above.

X
‫܆‬        The modification of conditions as noted above

‫܆‬        Other (please include Judicial Officer instructions below):

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------




                                                      _____________________________
                                                      Signature of Judicial Officer

                                                       January 13, 2020
                                                      _____________________________
                                                      Date
